DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     INJURY TREATMENT CENTER OF CORAL SPRINGS, INC.,
                   a/a/o ALEC ADLER,
                        Appellant,

                                    v.

   GARRISON PROPERTY AND CASUALTY INSURANCE COMPANY,
                        Appellee.

                              No. 4D21-761

                          [November 4, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Stephen J. Zaccor, Judge; L.T. Case No. COCE 15-
005569.

  Robert A. Trilling, Boca Raton, for appellant.

  Rebecca Delaney, Scott W. Dutton and Christina R. Miller of Dutton
Law Group, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.